Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 04/16/2020.
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Braxton Davis (Reg. No. 61,614) on 09/06/2022.
The application is amended as follows.
15. (Currently Amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
receiving identification data representative of an identification of a user identity of a mobile device;
receiving image data, representative of an image of a user of the user identity, from a video device;
receiving location data representative of a location of the mobile device;
receiving microphone data, from a microphone, representative of a conversation associated with the user; and
based on the image data, the location data, and the microphone data, generating prediction data representative of a prediction of an event, associated with the user identity, being determined to have occurred, resulting in a predicted event.
16. (Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
based on the prediction data, sending augmented reality data to an augmented reality device to facilitate a simulation of the event.
17. (Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise: receiving calendar data representative of a calendar event associated with the user identity.
18. (Currently Amended) The non-transitory machine-readable medium of claim 17, wherein the operations further comprise:
based on the calendar data, confirming the predicted event has been determined to have occurred.
19. (Currently Amended) The non-transitory machine-readable medium of claim 15, wherein the operations further comprise:
in response to generating the prediction data, generating likelihood data representative of a likelihood of the predicted event.
20. (Currently Amended) The non-transitory machine-readable medium of claim 19, wherein the likelihood of the predicted event decreases as a function of a number of network devices being determined to have contributed data utilized to generate the prediction data.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “in response to receiving the audio data and the location data, obtaining, by the first mobile device, prediction data representative of a prediction of an event, associated with the first user of the first mobile device, being determined to have occurred, resulting in a predicted event”, as found in Claim 1. Similar features are claimed in Claims 2-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672